Order entered May 28, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00007-CR
                                       No. 05-14-00008-CR

                              SENRICK WILKERSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                             ORDER
       On February 20, 2014, we ordered the Dallas County District Clerk to file the clerk’s
records in these appeals within forty-five days. When the records were not filed by May 1, 2014,
the Court ordered the Dallas County District Clerk to file the clerk’s records within fifteen days.
To date, we still have not received the clerk’s records.
       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file the
clerk’s records in these appeals within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Gary Fitzsimmons,
Dallas County District Clerk; and to counsel for all parties.

                                                       /s/      LANA MYERS
                                                                JUSTICE